Name: 2003/318/EC: Commission Decision of 8 May 2003 amending Decision 2003/290/EC concerning protective measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 1556)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  food technology;  agricultural activity;  agricultural policy;  Europe
 Date Published: 2003-05-09

 Avis juridique important|32003D03182003/318/EC: Commission Decision of 8 May 2003 amending Decision 2003/290/EC concerning protective measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 1556) Official Journal L 115 , 09/05/2003 P. 0086 - 0086Commission Decisionof 8 May 2003amending Decision 2003/290/EC concerning protective measures in relation to avian influenza in the Netherlands(notified under document number C(2003) 1556)(Only the Dutch text is authentic)(Text with EEA relevance)(2003/318/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC(4), in particular Article 9 thereof,Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption(5), and in particular Article 4(1) and (3) thereof,Whereas:(1) Since 28 February 2003 the Netherlands have declared several outbreaks of highly pathogenic avian influenza.(2) The Netherlands took immediate action as provided for by Council Directive 92/40/EEC(6) of 19 May 1992 introducing Community measures for the control of avian influenza, as amended by the Act of Accession of Austria, Finland and Sweden, before the disease was officially confirmed.(3) For the sake of clarity and transparency the Commission after consultation with the Dutch authorities, has taken Decision 2003/153/EC(7) of 3 March 2003 concerning protection measures in relation to strong suspicion of avian influenza in the Netherlands, thereby reinforcing the measures taken by the Netherlands.(4) Subsequently Decisions 2003/156/EC(8), 2003/172/EC(9), 2003/186/EC(10), 2003/191/EC(11), 2003/214/EC(12), 2003/258/EC(13) and 2003/290/EC(14) were adopted after consultation with the Dutch authorities and evaluation of the situation with all Member States.(5) The measures laid down in Decision 2003/290/EC should be prolonged and adapted in the light of the evolution of the disease.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2003/290/EC is amended as follows:1. In Article 1(3)(b) the words "or shed" are inserted after the word "holding".2. In Article 8 the time and date "until 24.00 on 12 May 2003" are replaced by "until 24.00 on 16 May 2003."Article 2This Decision is addressed to the Netherlands.Done at Brussels, 8 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 62, 15.3.1993, p. 49.(5) OJ L 18, 23.1.2003, p. 11.(6) OJ L 167, 22.6.1992, p. 1.(7) OJ L 59, 4.3.2003, p. 32.(8) OJ L 64, 7.3.2003, p. 36.(9) OJ L 69, 13.3.2003, p. 27.(10) OJ L 71, 15.3.2003, p. 30.(11) OJ L 74, 20.3.2003, p. 30.(12) OJ L 81, 28.3.2003, p. 48.(13) OJ L 95, 11.4.2003, p. 65.(14) OJ L 105, 26.4.2003, p. 28.